Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2018 has been considered by the examiner.

Status of Claims
Claims 1-5 are pending.

Drawings
The drawings were received on 12/18/2018.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, in lines 10-13, the limitation “wherein a lens located closest to the object-side of the first lens group is disposed on the object side than a primary image-forming plane on which the microscope image-forming optical system forms an object image” is indefinite because it is not clear what is intended by the limitation, particularly the word “than.”
For purposes of examination the examiner is interpreting the limitation to mean “wherein a lens located closest to the object-side of the first lens group is disposed on the object side of a primary image-forming plane on which the microscope image-forming optical system forms an object image” (see paragraph [0049] of the present specification).

Regarding claims 2-5, the claims inherit the deficiencies of claim 1 through their deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (US 4,769,530) of record (hereafter Miyahara), in view of Nishida et al. (US 5,729,385) (hereafter Nishida).
Regarding claim 1, Miyahara discloses a microscope pupil relay optical system disposed on an image side of a microscope image-forming optical system including an objective lens, the microscope pupil relay optical system comprising, in the following order from an object side: a first lens group that has a positive refractive power and to which a convergent light flux is introduced from the object side; and a second lens group that has a positive refractive power, wherein a lens located closest to the object-side of the first lens group is disposed on the object 
Miyahara does not specifically disclose that the microscope pupil relay optical system satisfies conditional expression given below: 0.5 < fG1 / fG2 < 0.9, where fG1 is a focal length of the first lens group and fG2 is the focal length of the second lens group.
However, Nishida teaches a microscope pupil relay optical system disposed on an image side of a microscope image-forming optical system including an objective lens, the microscope pupil relay optical system comprising, in the following order from an object side: a first lens group that has a positive refractive power and to which a light flux is introduced from the object side; and a second lens group that has a positive refractive power, wherein a lens located closest to the object-side of the first lens group is disposed on the object side of a primary image-forming plane on which the microscope image-forming optical system forms an object image, wherein an exit pupil of the objective lens is re-formed at a position optically conjugate with the exit pupil (see at least Fig. 2 and Col. 5, line 53 through Col. 6, line 14, where 6 is the objective lens and 10 is the pupil relay optical system), wherein the microscope pupil relay optical system satisfies conditional expression given below: 0.5 < fG1 / fG2 < 0.9, where fG1 is a focal length of the first lens group and fG2 is the focal length of the second lens group (see at least Col. 6, lines 11-13, where fG1 is 180 mm and fG2 is 288 mm, thus fG1/fG2 = 0.625).


Regarding claim 2, Miyahara as modified by Nishida discloses all of the limitations of claim 1.
Miyahara also discloses that the microscope image-forming optical system is an infinity-corrected microscope optical system including the objective lens and a primary image-forming lens that is configured to form an image by using a light flux passed through the objective lens, and wherein the primary image-forming lens forms the object image on the primary image-forming plane (see at least Fig. 8, where objective lens 11 is infinity corrected and 12 is the primary image-forming lens).

Regarding claim 3, Miyahara as modified by Nishida discloses all of the limitations of claim 1.
Miyahara as modified by Nishida does not specifically disclose that 0.6 < dh12 / (fG1 + fG2) < 0.8, where fG1 is a focal length of the first lens group, fG2 is a focal length of the second lens group, and dh12 is a gap between adjacent primary points of the first lens group and the second lens group.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miyahara as modified by Nishida so that 0.6 < dh12 / (fG1 + fG2) < 0.8 for the purpose of adjusting the relay magnification and the size of the optical system to meet desired characteristics.

Regarding claim 4, Miyahara as modified by Nishida discloses all of the limitations of claim 1.
Nishida also teaches that vd2max > 75, where vd2max is a greatest abbe number among the abbe numbers of the lenses include in the second lens group (see at least Col. 4, lines 1-7).
Miyahara as modified by Nishida does not specifically disclose that vd2max > 80.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of vd2max > 80 include correcting chromatic aberrations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miyahara as modified by Nishida so that vd2max > 80 for the purpose of correcting chromatic aberrations.

Regarding claim 5, Miyahara as modified by Nishida discloses all of the limitations of claim 1.
Miyahara also discloses a microscope device comprising: the microscope pupil relay optical system according to Claim 1; the microscope image-forming optical system that is disposed on the object side of the microscope pupil relay optical system, that includes the objective lens, and that is configured to form an object image; and a secondary image-forming lens that is configured to form an image on a secondary image-forming plane by using a light flux relayed from the microscope image-forming optical system by the microscope pupil relay optical system (see at least Fig. 8, where lenses 14 and 15 are the pupil relay optical system, lenses 11 and 12 are the image-forming optical system, and lens 17 is the secondary image-forming lens, which forms an image on a secondary image-forming plane at the detector 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872    

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872